INGRAHAM, First Judge. —
Any interference with the person of the tenant, although on the demised premises, would only be a trespass, and not an eviction. If the landlord improperly assaulted him, the remedy is for the assault, and not for eviction.
The space rented by the agreement was only the vacant space between the front and rear buildings as enclosed, and not the part unenclosed. The privilege to alter and fit up the same evidently shows that the intent was to make a continuous passage to the back building through the enclosed space, with a view, probably, of making a continuous covered passage way to the tenant’s premises.. • ^
The only question, therefore, is, whether using the privy in the passage way, which was there at the time of the hiring, although not in use, is to be treated as an eviction.
The tenant was not deprived of any part of the premises. He remained in the use of them afterwards. If the privy was used so as to be offensive, he had a remedy therefor; but the mere use of it, after the lease, cannot be treated as an eviction.
The courts have always hesitated about extending the rule as to eviction beyond an actual expulsion from the premises, or some part of it. The case of Campbell v. Shields (11 How. Pr. Rep. 565), cited by the appellants, establishes this doctrine, and shows that the appellant’s remedy is for the trespass, and not for the eviction.
Judgment affirmed.